PER CURIAM:
Eric Glascoe appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Glascoe v. U.S. Parole Comm’n, No. 8:07-ev-00294-RWT (D.Md. Feb. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.